Order entered December 16, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01463-CV

      CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH AND CREDIT SUISSE
                     SECURITIES (USA) LLC, Appellants

                                                V.

                          CLAYMORE HOLDINGS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-07858-G

                                            ORDER
       We GRANT nonresident attorney H. Christopher Bartolomucci’s December 15, 2015

unopposed motion requesting permission to participate pro hac vice. Mr. Bartolomucci shall be

allowed to participate in the proceedings in this cause, including oral argument.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE